Citation Nr: 1243041	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  06-34 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a mood disorder with depression, to include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating action of the Department of Veterans Affairs (VA) Regional Office (RO), which, inter alia, denied service connection for hepatitis C and a mood disorder with depression. 

The Board notes that in his October 2006 substantive appeal, the Veteran limited his appeal to the issue of service connection for hepatitis C.  However, supplemental statements of the case (SSOCs) addressing a mood disorder with depression were issued in January 2009 and July 2010.  As the RO readjudicated the Veteran's claim for service connection in the SSOCs and, therefore, has led the Veteran to believe the claim has been perfected and is in appellate status, the Board will adjudicate it below.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

In May 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In August 2009, the Board remanded the claims on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  The development has been completed, and the case is before the Board for final review.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The most probative evidence of record fails to establish that hepatitis C was initially manifested during service or is related to active service.

2.  The most probative evidence of record fails to establish that a mood disorder with depression was initially manifested during service or is related to active service; as service connection for hepatitis C has not been established, there is no legal basis for an award of service connection for a mood disorder with depression as secondary to a hepatitis C disability.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 105, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303 (2012).

2.  The requirements for establishing service connection for a mood disorder with depression, to include as secondary to a hepatitis C disability, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (holding that VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the Veteran was provided VCAA notice in March 2004, May 2004, June 2004, April 2005, and November 2009 letters, advising him of what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The November 2009 letter also advised him of the information and evidence needed to substantiate a claim for service connection on a secondary basis, and of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  The case was last adjudicated in July 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private and VA treatment records, VA examination reports and medical opinions, records from the Social Security Administration (SSA), Internet research about jet gun injections, copies of prior Board decisions pertaining to other veterans, and lay statements (including copies of online forum discussions among veterans with hepatitis C regarding claims for VA benefits).

The Board also notes that actions requested in the prior remand have been undertaken.  Here, a corrective VCAA notice letter was issued in November 2009; private treatment records from Marshalltown Medical and Surgical Center were received in September 2009; VA treatment records from the Omaha, Nebraska and Western Iowa VA Healthcare System dated since July 2005 were obtained; SSA records were obtained; and a VA medical opinion was obtained in April 2010.  However, upon review of the April 2010 opinion the Board requested additional expert medical opinions from gastroenterologists in March 2011 and May 2012; the new opinions were received in September 2011 and May 2012 and provided the additional medical information required by the Board.  Appropriate due process notice of these opinions was provided, and the Veteran responded.  Thus, the Board finds that the remand directives have been substantially complied with, and a decision on the merits can proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

A disease incurred during active service will not be deemed to have been incurred in the line of duty if it was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(a), (d).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c).  Drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).

The Board has reviewed all of the evidence of record, including the electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A. Hepatitis C

The Veteran contends that he may have contracted hepatitis C in numerous ways during his time in service, to include the following: receiving vaccinations for tropical diseases via air gun injections; sharing razors with fellow soldiers during field maneuvers; being beaten with a steel pipe by two soldiers while stationed in Hanau, Germany in 1975; and undergoing dental work in service.

Service treatment records reflect that the Veteran was hospitalized for one week in January 1973 for an acute respiratory disease.  Two days after his hospital discharge in January 1973, he received vaccinations against smallpox, typhoid, and tetanus.  In July 1973, he underwent minor dental work.  In September 1974, the Veteran was diagnosed with hepatitis; however, the type of hepatitis was not specified.  In October 1974, he was given a temporary profile for a "resolving physical condition."  At his October 1975 service separation examination, all of his bodily systems were evaluated as normal, and it was noted that he did not have any identifying body marks, scars, or tattoos.

The medical evidence of record reflects that the Veteran has been exposed to numerous risk factors for hepatitis C.  Despite his inconsistent statements with regard to drug use (as reflected in his statements to VA and private treatment providers versus statements made in support of his claim for VA monetary benefits), VA treatment records have indicated that he used intranasal drugs in the 1970s and crystal methamphetamine from 1972 to 1975.  He received blood and plasma transfusions at a private hospital in July 1999 to treat an upper gastrointestinal bleed.  Per his own report, he acquired a tattoo on his left upper arm in approximately 1994 at a tattoo parlor in Iowa.  In addition, during November 2003 VA treatment, he reported having more than ten sexual partners, as well as engaging in the practice of sharing needles and razors.  The Veteran was diagnosed with hepatitis C via a blood test in February 2003 and via a liver biopsy in October 2003.  He completed a six-month course of treatment thereafter.

During a VA consultation for hepatitis C in September 2003, it was noted that the Veteran's blood tests had revealed prior exposure to the hepatitis B virus (with complete immunity developing), as well as a positive hepatitis C antibody, and he was found to be viremic.  The VA treatment provider stated that it was not likely that the Veteran had acquired hepatitis C as a result of his blood transfusions in 1999.  Rather, this VA treatment provider opined that the Veteran could very well have had the hepatitis C viral infection for several decades.

In June 2004, the Acting Director of Compensation and Pension Service issued a general letter stating that, despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is biologically plausible.  She stated that a medical examiner, in his or her report pertaining to service connection, would have to include a full discussion of all modes of transmission as well as a rationale as to why the examiner believes that an air gun is the source of a veteran's hepatitis C.

The Veteran underwent a VA examination in May 2005.  On that occasion, his pertinent medical history and hepatitis C risk factors were acknowledged.  It was noted that the Veteran had been hospitalized in isolation for one week with hepatitis while in service, and he stated his belief that there were at least 20-25 members of his unit who were treated for the same condition.  The Veteran also stated that, when he got his tattoo approximately ten years ago, he was uncertain as to whether the parlor had sterilized the needles or used new ones.  The examiner diagnosed the Veteran with chronic hepatitis C and with resolved hepatitis B.  

The May 2005 examiner noted that the Veteran had previously admitted to using intranasal drugs in the 1970s, but that the Veteran currently denied a history of such drug use.  Furthermore, the examiner noted that the Veteran's 10-year-old tattoo was obtained in a setting that was regulated and generally closely monitored for cleanliness.  Finally, the VA examiner noted that the Veteran's blood and plasma transfusions had occurred in 1999, long after blood products were being screened for hepatitis C.  Given all of this data, the examiner, a nurse practitioner, stated that the specific source of the Veteran's hepatitis C was uncertain and that it was not possible to determine the actual source of exposure to hepatitis C without resorting to mere speculation.

In May 2009, the Veteran testified that about two weeks after getting injections during service, he became sick, and about two years later he was diagnosed with hepatitis, which he believed was hepatitis C.  He stated that his only in-service risk factor for hepatitis C was the injections.

In August 2009, the Board remanded the claim, in part, to obtain a VA medical opinion to be provided by a gastroenterologist or infectious disease specialist.

In April 2010, a VA nurse practitioner reviewed the Veteran's entire claims file and provided the requested opinion.  She noted that the Veteran had a conflicting history of drug use, as he denied use of recreational drugs several times to VA and private primary care providers, yet indicated use of intranasal drugs in the 1970s during the September 2003 VA consultation for hepatitis C.  She also noted that the Veteran had a commercially placed tattoo, done in approximately 1993.  It was noted that the Veteran had required multiple blood transfusions after a gastrointestinal bleed requiring hospitalization in the ICU at a private medical facility in 1999.  She noted the Veteran's contention that an air jet gun was the cause of his hepatitis C, but she stated that there is information from other veterans who observed and administered these immunizations, as well as articles from the CDC, which do not absolutely say that the disease had been known to spread this way.  She also noted the Veteran's admission that he did share razors with others while on active duty, but she stated that again this is not absolutely known to be a cause of hepatitis C.  In summary, the VA nurse practitioner noted that none of these factors (tattoo, blood transfusions, jet air gun use) absolutely indicates a cause of hepatitis C disease.  Therefore, she opined that it is less likely than not that the Veteran contracted hepatitis C due to injury or environmental exposure during active military service.  

Noting that absolute cause is not the standard for consideration of service connection, the Board requested an expert medical opinion in March 2011 from a physician specializing in gastroenterology or an infectious disease specialist regarding the relationship between hepatitis C and service.

The opinion dated in September 2011 was rendered by a VA staff gastroenterologist, who concluded that it was more likely than not that 
the Veteran's drug use was the source of his hepatitis C infection.  The gastroenterologist explained that when working up a patient with hepatitis C, 
one has to review the patient's risk factors and that "[w]e have found that a patient's first episode of risky behavior is the day a patient becomes infected."  He opined that the first time the Veteran used drugs, even though he later denied it, is actually the time the Veteran became infected, clarifying that the intranasal drug use was the Veteran's risk factor for his hepatitis C infection.  He further noted that sharing razors, dental work, vaccinations, the Veteran's allegation of being beaten with a steel pipe, and his 1994 tattoo occurred after the Veteran's first episode of risky behavior, his intranasal drug use; and his 1999 blood transfusion occurred after all blood donations were screened for hepatitis C, beginning in 1991.  

Because the Board had requested an opinion of the likely type of hepatitis that the Veteran was diagnosed with during service in September 1974, but such opinion was not included in the VA gastroenterologist's report, the Board requested an addendum medical opinion in May 2012.

In a May 2012 report the VA Chief of Gastroenterology provided the requested medical opinion, explaining that the gastroenterologist who provided the September 2011 opinion had since left VA.  First, the Chief explained how the previous gastroenterologist came to the conclusion that a patient's first risky behavior is the day a patient becomes infected.  He indicated that in the absence of immediate testing after each injection drug use, there is no reliable way to prove or disprove that a single injection by a drug user will lead to an HCV [hepatitis C virus] infection.  However, injection drug use is the most clearly documented risk factor for HCV infection with prevalence among injection drug users ranging from 57 to 90 percent.  He cited studies, which suggested that most injection drug users (IDUs) become infected with HCV soon after initiating drug use; seroprevalence studies conducted in the 1980s suggested that more than 75 percent of IDUs became infected with HCV within the first two years of injection drug use.  However, the rate of new HCV infection appeared to have decreased among IDUs initiating in later years (1990s-2000s) most likely due to the implementation of prevention activities among this population.  He concluded that according to published studies, the majority of IDUs (but not all) prior to the 1990s became infected with HCV infection and the infection occurred during the first few years of drug use.

Second, the Chief of Gastroenterology explained that although it is clear that the Veteran had an episode of acute hepatitis in September 1974, no specific serologic tests were performed during the illness, and specific tests for hepatitis C were not available until the early 1990s.  Thus, it was unclear which infectious agent was responsible for that 1974 episode of hepatitis.  He further explained that although the Veteran had serologic evidence of chronic hepatitis C, he could not conclude with any degree of certainty that the hepatitis in 1974 was due to HCV.  He elaborated that it was well known that most patients do not develop any symptoms or jaundice during acute HCV infection.  In addition, the Veteran also had serologic evidence of prior exposure to hepatitis B virus [HBV]; thus HBV could have been the cause of the hepatitis in 1974.  Furthermore, the Chief explained, since hepatitis B and C share common modes of transmission, some patients with parenteral risk factors may become infected with both types of virus at the same time.  In summary without serologic confirmation at the time of illness, it was not possible to determine which type of hepatitis the Veteran had during service in 1974.

Finally, the gastroenterologist opined that it was not possible to confirm that the hepatitis treated in service in 1974 was hepatitis C.  If it was indeed due to hepatitis C, it was more likely that the hepatitis was caused by illegal drug use.  He supported that conclusion, indicating that there was no consistent data to support that activities such as sharing razors and vaccination during service are risk factors for acquiring HCV infection in the United States.

A copy of the May 2012 medical opinion was mailed by the Board to the Veteran in September 2012, and he replied in October 2012 that he had no further argument or evidence to submit and requested that the Board immediately proceed with the adjudication of his appeal.

The Board has considered the medical and lay evidence of record and finds that service connection for hepatitis C is not warranted.

As an initial matter, the Board acknowledges that the Veteran is competent to describe events that occurred during military service or symptoms he experiences.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis of hepatitis C or to determine the etiology of his hepatitis C infection as such matters requires medical testing and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board accords significantly greater probative to the medical evidence and opinions of record than to the Veteran's lay assertions on these points.

While the Veteran is competent to identify his activities in service, the Board finds that the Veteran is not a credible historian.  In this regard, he has provided an inaccurate history of his hepatitis C risk factors, particularly his history of drug use, in the course of seeking VA compensation benefits and in later statements to VA treatment providers that contradicted his prior statements made to VA and private medical providers that he had used drugs intranasally in the 1970s (particularly methamphetamines from 1972 to 1975) and that he had shared needles.  Therefore, his statements cannot be considered as credible and persuasive evidence in support of his claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

The only medical opinions to address the question of whether the Veteran's hepatitis C was related to military service were from the May 2005 VA examiner, the April 2010 VA nurse practitioner, and the September 2011 and May 2012 VA gastroenterologists.  

Here, the September 2011 and May 2012 VA gastroenterologists have essentially identified the Veteran's reported illegal drug use - intranasal drug use during military service and/or his November 2003 report of previously sharing needles - as the likely cause of the Veteran's current hepatitis C infection, although it could not be confirmed that the hepatitis treated in service was hepatitis C.  While the September 2011 gastroenterologist acknowledged that sharing razors, dental work, and vaccinations can be risk factors for hepatitis C, he noted that they all came after the Veteran's initial drug use, which by the Veteran's multiple reports began in 1972.  The Chief of Gastroenterology's May 2012 elaboration regarding injection drug use being the most clearly documented risk factor for HCV infection and the prevalence of HCV infection in IDUs further supported the conclusion that the Veteran's hepatitis C was related to illegal drug abuse during service.  The Board finds that these medical opinions together are probative evidence against the claim for service connection because the conclusions were based on a review of the claims file and supported by an articulated medical rationale that is consistent with the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran's illegal substance abuse constitutes willful misconduct, and service connection for hepatitis C based on intranasal or intravenous drug abuse cannot be established.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301 (2012).  

Regarding the 1994 tattoo and 1999 blood transfusion risk factors, the Board also finds persuasive the May 2005 and September 2011 opinions that these factors were less likely than not the source of the Veteran's hepatitis C infection because the examiners explained that the tattoo was obtained in a setting that was regulated and generally closely monitored for cleanliness, and the blood and plasma transfusions had occurred after blood products were being screened for hepatitis C.  Regarding the claimed risk factor of being beaten with a steel pipe during service, the Board notes that this claimed event is not documented in the Veteran's service treatment records, and his October 1975 service separation examination, which noted that he did not have any identifying body marks, scars, or tattoos, tends to contradict this assertion.

Thus, the most probative evidence indicates that the Veteran's hepatitis C is more likely related to intranasal or intravenous drug abuse, rather than any innocent risk factor occurring in service.  Accordingly, the preponderance of the evidence is against the claim, and entitlement to service connection for hepatitis C is denied.

B. Mood Disorder with Depression

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.

The Veteran contends that he has a mood disorder with depression secondary to his claimed hepatitis C disability.

Service treatment records did not reflect complaints, diagnosis, or treatment for a mood disorder, depression, or other mental health problems.  On separation examination in October 1975, psychiatric clinical evaluation was reported as normal.

Post-service VA treatment records reflect that the Veteran was diagnosed with hepatitis C via a blood test in February 2003 and via a liver biopsy in October 2003.  He was also advised in October 2003 that interferon treatment can cause fatigue and depression.  In November 2003, it was noted that the Veteran's irritability increased after his first hepatitis C treatment.  During December 2003 treatment, the impression was depression, and he was referred to the mental health clinic.  He was evaluated during a VA psychiatric consultation in December 2003.  His mood and affect were observed as depressed; however, he stated that he felt hopeful that he might feel better after the hepatitis C is treated.  The assessment was preexisting mood disorder related to medical condition and rule out major depressive disorder with psychotic features, which were noted to be side effects of the hepatitis C treatment.

In an April 2004 VA psychiatric medication follow up note, the assessment was mood disorder related to medical condition and major depressive disorder with psychotic features.  During September 2004 VA primary care treatment, he stated that he had no history of psychiatric treatment prior to December 2003.

The Veteran's claim for depression was received in July 2004.  After the claim was denied, he asserted that his mood disorder with depression was the product of having hepatitis C.

In a November 2008 VA mental health note, the Veteran indicated that he had no history of psychiatric treatment prior to December 2003.  He denied inpatient psychiatric treatment and stated that his history of mood disorder was related to his medical condition while under treatment for hepatitis C.

In May 2009, the Veteran testified that his mood disorder did not start in service.  Rather, it happened because of being sick.

The Board has considered the medical and lay evidence of record, but finds that service connection for a mood disorder with depression, to include as secondary to the claimed hepatitis C disability, is not warranted.

Regarding service connection on a direct basis, service treatment records do not reflect complaints, diagnosis, or treatment for mental health problems, and the Veteran has not asserted that the claimed mood disorder with depression began during service.  Moreover, post-service VA treatment records reflect that a mood disorder with depression was first diagnosed in December 2003, approximately 28 years after separation from service.  As the Veteran does not contend that the claimed psychiatric disability began in service and the medical evidence of record similarly does not support such a contention, service connection for a mood disorder with depression on a direct basis is not warranted.  The Board also points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board also acknowledges that Veteran was not provided with a VA examination to assess his claim for service connection for a mood disorder with depression.  However, service treatment records are negative for mental health problems, the Veteran has not identified having any symptoms of a mood disorder or depression during service, he described irritability and depression associated with his treatment for hepatitis C, and the medical evidence of record does not suggest that any current mood disorder with depression is in any way related to service.  Accordingly, a VA examination to assess this disability is not required.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (describing when VA must provide medical examinations or obtain medical opinions).

To the extent that the Veteran contends that service connection for his mood disorder with depression is warranted as secondary to a hepatitis C disability, as the Board herein denies service connection for hepatitis C, there is no legal basis for granting service connection for this disability as secondary to hepatitis C.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.  Thus, the matter of service connection for a mood disorder with depression as secondary to a hepatitis C disability is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

C. Both Claims

For all the foregoing reasons, the Board finds that the requirements for establishing service connection for hepatitis C and a mood disorder with depression are not met, and that, accordingly, the claims on appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hepatitis C is denied.

Service connection for a mood disorder with depression, to include as secondary to hepatitis C, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


